Exhibit 10.1

 

 

UNITS PURCHASE AGREEMENT

by and among

PENN VIRGINIA RESOURCE LP CORP.,

KANAWHA RAIL CORP.

AND

PENN VIRGINIA RESOURCE PARTNERS, L.P.

Dated June 17, 2008

 

 



--------------------------------------------------------------------------------

UNITS PURCHASE AGREEMENT

THIS UNITS PURCHASE AGREEMENT, dated June 17, 2008 (this “Agreement”), is made
by Penn Virginia Resource LP Corp., a Delaware corporation (“LP Corp”), Kanawha
Rail Corp., a Virginia corporation (“KRC”), and Penn Virginia Resource Partners,
L.P., a Delaware limited partnership (the “Purchaser”). LP Corp and KRC are
referred to in this Agreement individually as a “Seller” and collectively as the
“Sellers.”

WHEREAS, simultaneously with the execution hereof, the Purchaser and Lone Star
Gathering, L.P., a Texas limited partnership (“Lone Star”), are executing and
delivering a Purchase and Sale Agreement dated the date hereof (the “Lone Star
Purchase Agreement”) pursuant to which the Purchaser or its permitted assignee
will purchase from Lone Star certain gas gathering and transportation assets
located in Bosque, Erath, Hamilton, Hill, Johnson and Somervell Counties, Texas
(the “Assets”).

WHEREAS, the Purchase Agreement provides that the consideration payable by the
Purchaser to Lone Star for the Assets shall consist, in part, of 2,009,995
common units of Penn Virginia GP Holdings, L.P., a Delaware limited partnership
(“PVG”).

WHEREAS, the Sellers own and desire to sell to the Purchaser, and the Purchaser
desires to purchase from the Sellers, an aggregate of 2,009,995 common units of
PVG in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the premises, warranties, covenants and
agreements contained herein, the parties agree as follows:

1. Purchases and Sales.

(a) Subject to the terms and conditions of this Agreement, LP Corp shall sell
and transfer to the Purchaser, and the Purchaser shall purchase from LP Corp,
564,694 common units of PVG (the “LP Corp PVG Units”) for an aggregate purchase
price of $17,348,235, as more specifically set forth in Section 3(b) hereof (the
“LP Corp Purchase Price”), upon the terms set forth in this Agreement (such
transaction, the “LP Corp Purchase”).

(b) Subject to the terms and conditions of this Agreement, KRC shall sell and
transfer to the Purchaser, and the Purchaser shall purchase from KRC, 1,445,301
common units of PVG (the “KRC PVG Units” and together with the LP Corp PVG
Units, the “PVG Units”) for an aggregate purchase price of $44,401,785, as more
specifically set forth in Section 3(c) hereof (the “KRC Purchase Price”), upon
the terms set forth in this Agreement (such transaction, the “KRC Purchase” and
together with the LP Corp Purchase, the “Purchases”).

(c) The sales of the PVG Units contemplated hereby shall not be registered with
the Securities and Exchange Commission (the “Commission”) under the Securities
Act of 1933, as amended (the “Securities Act”), and the certificates
representing the PVG Units shall be issued bearing a restrictive legend thereon,
in substantially the form set forth in Section 5(j) hereof.



--------------------------------------------------------------------------------

2. Conditions Precedent to the Purchases.

(a) The obligations of the Purchaser to complete the Purchases are subject to
the accuracy of the representations and warranties of the Sellers contained in
Section 4 hereof on the date hereof and on the Closing Date (as defined in
Section 3(a) hereof).

(b) The obligations of the Sellers to sell the PVG Units on the Closing Date are
subject to the accuracy of the representations and warranties of the Purchaser
contained in Section 5 hereof on the date hereof and on the Closing Date.

(c) The obligations of the Purchaser to complete the Purchases and the
obligations of the Sellers to sell the PVG Units pursuant to this Agreement are
subject to the simultaneous closing of the transactions contemplated by the Lone
Star Purchase Agreement (the “Lone Star Closing”).

3. Closing and Delivery of PVG Units.

(a) The closing of the transactions constituting the purchases and sales of the
PVG Units (the “Closing”) shall take place at the offices of Vinson & Elkins,
L.L.P., 666 Fifth Avenue, New York, New York, at 9:00 a.m. New York Time
simultaneously with the Lone Star Closing, or such other date, place and time as
the Sellers and the Purchaser may agree (the “Closing Date”).

(b) The PVG Units to be sold to the Purchaser by LP Corp under this Agreement
shall be delivered by or on behalf of LP Corp to the Purchaser at the Closing in
certificated form against payment of the LP Corp Purchase Price thereof, said
payment to be made by wire transfer of $17,348,235 United States dollars in
immediately available funds to such bank account of LP Corp designated by LP
Corp in writing no later than the Business Day immediately preceding the Closing
Date.

(c) The PVG Units to be sold to the Purchaser by KRC under this Agreement shall
be delivered by or on behalf of KRC to the Purchaser at the Closing in
certificated form against payment of the KRC Purchase Price thereof, said
payment to be made by wire transfer of $44,401,785 United States dollars in
immediately available funds to such bank account of KRC designated by KRC in
writing no later than the Business Day immediately preceding the Closing Date.

4. Representations and Warranties of the Sellers. Each Seller represents and
warrants to the Purchaser that:

(a) Such Seller is an entity duly organized and validly existing under the laws
of its jurisdiction of incorporation and has the requisite power and authority,
and has taken all actions necessary, to execute, deliver and perform its
obligations under this Agreement. This Agreement is a valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. The execution and delivery of this Agreement,
the compliance by such Seller with all the provisions of, and the performance by
such Seller of its obligations under, this Agreement,

 

2



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated in this Agreement will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (i) the constitutive documents of
such Seller, (ii) any instrument, contract or other agreement to which such
Seller is a party or by which such Seller is bound or to which any of its
properties or assets may be bound or subject, in each case, the breach or
violation of which or default under which would be reasonably expected to have a
material adverse effect on the ability of such Seller to comply with its
obligations hereunder, or (iii) any law or statute or any order, rule or
regulation of any court or governmental agency or body or any stock exchange
authority or self regulatory organization (each, a “Governmental Authority”), in
each case having jurisdiction over such Seller or any of its subsidiaries or any
of their properties; and, no consent, approval, authorization, order,
registration, clearance or qualification or notification of, with or to any
Governmental Authority is required for the sale and delivery of the PVG Units
being sold by such Seller to the Purchaser under this Agreement.

(b) The PVG Units being sold by such Seller are not subject to any conflicting
sale, transfer, assignment or any agreement (other than this Agreement) to
assign, convey or transfer, in whole or in part, any of such PVG Units, and upon
consummation of the LP Corp Purchase or the KRC Purchase, as applicable, the
Purchaser will receive valid title to such PVG Units, free and clear of any
encumbrance, liens, claims, charges, security interests or other interests of
others.

(c) There are no legal or governmental proceedings pending to which such Seller
is a party or of which any property of such Seller is the subject that, if
determined adversely to such Seller, would individually or in the aggregate have
a material adverse effect on such Seller’s ability to perform its obligations
under this Agreement, and, to the best of such Seller’s knowledge, no such
proceedings are threatened or contemplated by any such Governmental Authority or
threatened by others.

5. Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents, warrants and covenants to the Sellers that:

(a) The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all the
requisite right, power and authority, and has taken all actions necessary, to
execute, deliver and perform its obligations under this Agreement. This
Agreement is a legal, valid and binding obligation of the Purchaser, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. The execution and delivery
of this Agreement by the Purchaser, the compliance by the Purchaser with all of
the provisions of, and the performance by the Purchaser of its obligations
under, this Agreement and the consummation of the transactions contemplated in
this Agreement will not conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, (i) the
constitutive documents of the Purchaser, (ii) any instrument, contract or other
agreement to which the Purchaser is a party or by which the Purchaser is bound
or to which any of its properties or assets may be bound or subject, in each
case, the breach or violation of which or default under which would be
reasonably expected to have a material adverse effect on the ability of the
Purchaser to comply with its obligations hereunder, or (iii) any law or statute
or any order, rule or regulation of any Governmental

 

3



--------------------------------------------------------------------------------

Authority having jurisdiction over the Purchaser or any of its subsidiaries or
any of their properties and no consent, approval, authorization, order,
registration, clearance or qualification or notification of, with or to any such
Governmental Authority is required of the Purchaser for the purchase of the PVG
Units by the Purchaser under this Agreement.

(b) There are no legal or governmental proceedings pending to which the
Purchaser is a party or of which any property of the Purchaser is the subject
that, if determined adversely to the Purchaser, would individually or in the
aggregate have a material adverse effect on the Purchaser’s ability to perform
its obligations under this Agreement, and, to the best of the Purchaser’s
knowledge, no such proceedings are threatened or contemplated by any such
Governmental Authority or threatened by others.

(c) No fees or commissions are or will be payable by the Purchaser to brokers,
finders, or investment bankers with respect to the purchase of the PVG Units or
the consummation of the transactions contemplated by this Agreement. The
Purchaser agrees that it will indemnify and hold harmless the Sellers from and
against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by the Purchaser or
alleged to have been incurred by the Purchaser in connection with the purchase
of the PVG Units or the consummation of the transactions contemplated by this
Agreement.

(d) There are no other agreements by, among or between the Purchaser and any of
its affiliates, on the one hand, and the Sellers or any of their respective
affiliates, on the other hand, with respect to the transactions contemplated
hereby nor promises or inducements for future transactions between or among any
of such parties.

(e) The Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Act.

(f) The Purchaser is acquiring the PVG Units for the purpose of transferring the
PVG Units to Lone Star in accordance with the terms and conditions of the Lone
Star Purchase Agreement and not with a view to any distribution, resale,
subdivision or fractionalization thereof in violation of the Securities Act or
any other applicable domestic or foreign securities law, and the Purchaser has
no present plans to enter into any contract, undertaking, agreement or
arrangement for any such distribution, resale, subdivision or fractionalization
of the PVG Units.

(g) The Purchaser has carefully reviewed the documents filed by PVG with the
Commission under the Securities Exchange Act of 1934, as amended, within the 18
months prior to the date of this Agreement, including PVG’s Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other
filings (the “PVG Information”).

(h) The Purchaser is able to bear the economic risk of losing its entire
investment in the PVG Units. The Purchaser has knowledge and experience in
financial and business matters that it is capable of evaluating the risks and
merits of this investment.

(i) The Purchaser acknowledges and agrees that, based in part upon its
representations contained herein and in reliance upon applicable exemptions, the
purchase and sale of the PVG Units has not been registered under the Securities
Act or the securities laws of

 

4



--------------------------------------------------------------------------------

any other domestic or foreign jurisdiction. Accordingly, the PVG Units may not
be offered for sale, sold or otherwise transferred in whole or in part except in
accordance with the terms of the Partnership Agreement and in compliance with
all applicable laws, including securities laws, except that the PVG Units may be
pledged in a bona fide transaction.

(j) It is understood that any certificates evidencing the PVG Units will bear a
legend in substantially the form set forth below:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT UNDER SUCH ACT WITH RESPECT TO THE SECURITIES
OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT. THESE
SECURITIES ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN A UNITS
PURCHASE AGREEMENT DATED AS OF JUNE 17, 2008 AND THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF PENN VIRGINIA GP HOLDINGS, L.P., AS AMENDED
FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS
PRINCIPAL EXECUTIVE OFFICE.

6. Further Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

7. Costs and Expenses. Each party to this Agreement shall be responsible for
such party’s own expenses in connection with this Agreement.

8. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and shall be delivered or sent by mail or facsimile transmission to
the address or facsimile number set forth below:

 

(a)   to the Sellers, at:  

Penn Virginia Resource LP Corp.

Kanawha Rail Corp.

Three Radnor Corporate Center

100 Matsonford Road, Suite 300

Radnor, Pennsylvania 19087

Facsimile: (610) 687-3688

Attention: General Counsel

(b)   to the Purchaser, at:  

Penn Virginia Resource Partners, L.P.

Three Radnor Corporate Center

 

5



--------------------------------------------------------------------------------

 

100 Matsonford Road, Suite 300

Radnor, Pennsylvania 19087

Facsimile: (610) 687-3688

Attention: General Counsel

or to such other address or facsimile number as is notified in writing by that
party to the other parties.

9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

10. Entire Agreement. This Agreement shall constitute the binding agreement of
the parties with respect to the subject matter hereof and shall constitute the
entire agreement of the parties with respect to the subject matter hereof.

11. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date and year first above written.

 

PENN VIRGINIA RESOURCE LP CORP. By:  

/s/ NANCY M. SNYDER

Name:   Nancy M. Snyder Title:   Vice President KANAWHA RAIL CORP. By:  

/s/ NANCY M. SNYDER

Name:   Nancy M. Snyder Title:   Vice President and Chief Administrative Officer
PENN VIRGINIA RESOURCE PARTNERS, L.P. By:  

Penn Virginia Resource GP, LLC,

its general partner

By:  

/s/ NANCY M. SNYDER

Name:   Nancy M. Snyder Title:   Vice President and Chief Administrative Officer

[Signature Page to Units Purchase Agreement]